MEMORANDUM **
We have reviewed the record and the response to the court’s November 2, 2006 order to show cause. The court sua sponte summarily denies the petition for review with regard to petitioner Brenda Ontiveros-Crespo because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied with regard to petitioner Brenda Ontiveros-Crespo.
Further, with regard to petitioners Alejandro Enciso-Navarro and Maria de Jesus Crespo-Yee, we conclude that petitioners have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, the court sua sponte dismisses this petition *674for review for lack of jurisdiction with regard to petitioners Alejandro Enciso-Navarro and Maria de Jesus Crespo-Yee. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137,1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED IN PART and DISMISSED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.